*419OPINION
Per Curiam :
The plaintiff is an Army officer. His suit is for the statutory rental and subsistence allowances for an officer of his rank and length of service, whose father and mother were dependent upon him for support for two periods for which these allowances were not paid him. The pertinent statute is the Act of June 10, 1922, 42 Stat. 625, as amended by the Act of May 31, 1924, 43 Stat. 250. The findings of fact show that the plaintiff is entitled to recover. The entry of judgment will be suspended pending the filing of a stipulation by the parties showing the amount due under the foregoing findings and this opinion.
It is so ordered.
Upon a report from the General Accounting Office showing the amount due in accordance with the opinion of the court, and on plaintiff’s motion for judgment, it was ordered April 7,1947, that judgment for the plaintiff be entered in the sum of $1,173.93.